SO ORDERED.

SIGNED this 1st day of December, 2020.




____________________________________________________________________________


                   Designated for online use, but not print publication
                IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF KANSAS



In re:

Pinnacle Regional Hospital, Inc.,                      Case No. 20-20219
et al.,                                                Chapter 7
                                                       (Jointly Administered)
                             Debtors.

                Memorandum Opinion and Judgment
                  Ruling on Centinel Spine, LLC’s
    Motion for Resolution of Disputed Chapter 7 Trustee Elections

        At the request of unsecured creditors, the United States Trustee (“UST”)

conducted elections for a Chapter 7 Trustee under 11 U.S.C. § 7021 in three of

these six jointly administered cases. The UST’s notice of disputed election2



        1
            Future references in the text to title 11 shall be identified by section number
only.
        2
            Doc. 495.


                  Case 20-20219    Doc# 539    Filed 12/01/20   Page 1 of 24
concluded that Larry Pittman had been elected Chapter 7 Trustee in one

case, Pinnacle Regional Hospital, LLC, and that there was not the requisite

election quorum in the other two cases such that James Overcash, the

Interim Chapter 7 Trustee, should be deemed the Chapter 7 Trustee in those

two cases. Unsecured creditor Centinel Spine, LLC (“Centinel”) moved for

resolution of the disputed election. Partially secured creditor, Great Western

Bank (“the Bank”), whose unsecured claims greatly exceed the aggregate of

the other unsecured claims in each of the relevant cases, responded. The

interested parties unanimously declined to request an evidentiary hearing.

The motion is therefore being decided on the briefs, following oral argument.3

For the following reasons, the Court rules that the UST election results are

correct.

I.    Controlling Statute and Rules

      Election of a Chapter 7 Trustee is governed by § 702. Summarized, that

section provides the following:


      3
        This Court has jurisdiction pursuant to 28 U.S.C. § 157(a) and §§ 1334(a) and
(b) and the Amended Standing Order of Reference of the United States District Court
for the District of Kansas that exercised authority conferred by § 157(a) to refer to the
District’s Bankruptcy judges all matters under the Bankruptcy Code and all
proceedings arising under the Code or arising in or related to a case under the Code,
effective June 24, 2013. D. Kan. Standing Order No. 13-1, printed in D. Kan. Rules of
Practice and Procedure at 168 (March 2018). A motion for determination of disputed
election is a core proceeding which this Court may hear and determine as provided in
28 U.S.C.§ 157(b)(2)(A). There is no objection to venue or jurisdiction over the parties.

                                           2


              Case 20-20219     Doc# 539    Filed 12/01/20   Page 2 of 24
      (1) An unsecured creditor is eligible to vote if (a) it has a nonpriority
      claim that is “allowable, undisputed, fixed, and liquidated” entitled to
      distribution under §§ 726(a)(2), 726(a)(3), 726(a)(4), 752(a), 766(h), or
      726i); (b) it does not have an interest materially adverse to other
      unsecured creditors; and (c) is not an insider.

      (2) An election may be held at the meeting of creditors if requested by
      at least 20% in amount of the holders of eligible unsecured creditors
      (quorum requirement).

      (3) A candidate is elected if (a) at least 20% in amount of eligible
      creditors vote at the election; and (b) receives the vote of a majority in
      amount of claims held by creditors who vote.

      (4) If a candidate is not elected, the interim trustee (appointed by the
      UST) becomes the trustee.

Federal Rule of Bankruptcy Procedure 2003(b)(3)4 then addresses the right to

vote. That Rule provides in part:

            Right to Vote. In a chapter 7 liquidation case, a creditor
            is entitled to vote . . . if, at or before the meeting, the
            creditor has filed a proof of claim. . . , unless objection
            is made to the claim or the proof of claim is insufficient
            on its face. . . . In the event of an objection to the
            amount or allowability of a claim for the purpose of
            voting, unless the court orders otherwise, the United
            States trustee shall tabulate the votes for each
            alternative presented by the dispute and, if resolution
            of such dispute is necessary to determine the result of
            the election, the tabulations for each alternative shall
            be reported to the court.




      4
        Future references to the Federal Rules of Bankruptcy Procedure in the text
shall be referred to as “Rule__ .”

                                        3


             Case 20-20219   Doc# 539    Filed 12/01/20   Page 3 of 24
Finally, Rule 2003(d) addresses the report of election. Subsection (d)(2),

report of disputed election, provides in part:

             (2) Disputed Election. If the election is disputed, the
             United States trustee shall promptly file a report
             stating that the election is disputed, informing the
             court of the nature of the dispute, and listing the name
             and address of any candidate elected under any
             alternative presented by the dispute. . . . Pending
             disposition by the court of a disputed election for
             trustee, the interim trustee shall continue in office.
             Unless a motion for the resolution of the dispute is filed
             no later than 14 days after the United States trustee
             files a report of a disputed election for trustee, the
             interim trustee shall serve as trustee in the case.

II.   Background Facts

      The disputed elections for Chapter 7 Trustees were held at meeting of

creditors in six related cases, which are presently being jointly administered,

with Pinnacle Regional Hospital, Inc. as the lead case. The six cases are:

Pinnacle Regional Hospital, Inc. (“Overland Park Hospital”); Pinnacle

Regional Hospital, LLC (“Boonville Hospital”); Blue Valley Healthcare

System, Inc. (“Blue Valley”); Pinnacle Healthcare System, Inc. (“Pinnacle

Healthcare”); Rojana Realty Investments, Inc. (“Rojana”); and Joy’s Majestic

Paradise, Inc. (“Joy’s”).




                                         4


             Case 20-20219    Doc# 539    Filed 12/01/20   Page 4 of 24
      On February 12, 2020, each of the six Debtors filed voluntary petitions

under Chapter 11. An unsecured creditors’ committee was formed.5 The

Debtors failed to undertake the obligations imposed upon Chapter 11 debtors-

in-possession to administer the cases. The Bank filed an emergency motion

for the appointment of a Chapter 11 Trustee.6 After hearing, the motion was

granted in part. James Overcash was appointed Chapter 11 Trustee in each

case,7 and the cases were ordered to be jointly administered (but not

consolidated) with Overland Park Hospital as the lead case.8 The Chapter 11

Trustee prepared and filed statements of financial affairs and schedules in

each case, based upon information provided by the Debtors, or in the Rojana

and Joy’s cases, by management of the Debtors.9

      The Chapter 11 bar date order, filed on June 8, 2020, provided that

July 15, 2020, was the general bar date, subject to the exceptions provide by

the Code and Rules.10 On July 8, 2020, the Bank filed proofs claim in each of



      5
          Doc. 79.
      6
          Doc. 80.
      7
          Docs. 85 and 173.
      8
          Doc. 108.
      9
          Docs. 153, 154, 157,158, 159, and 160.
      10
           Doc. 307.

                                            5


                Case 20-20219    Doc# 539   Filed 12/01/20   Page 5 of 24
the six cases. On the same date, the unsecured creditors’ committee filed an

adversary proceeding against the Bank, primarily challenging the Bank’s

claims against Boonville Hospital, Rojana, and Joy’s (the “Adversary

Proceeding”).11 The committee also filed objections to the Bank’s proofs of

claim, incorporating the allegations of the adversary proceeding, noting a

small discrepancy in the principal amount of a note and the amount claimed

to be owed, and reserving the right to supplement the objections.12

           On July 22, 2020, the Court entered an order converting Debtors’

cases from Chapter 11 to Chapter 7, effective as of July 31, 2020.13 This had

the effect of dissolving the unsecured creditors’ committee. The conversion

order provided that all causes of action of the Debtors and their estates “shall

vest in the Chapter 7 Trustee.”14 This included the Adversary Proceeding. The

UST appointed Mr. Overcash as the Interim Chapter 7 Trustee, gave notice

that there was no proof of claim deadline, and set September 3, 2020, as the

date for the meeting of creditors.15 The Court approved a stipulation between



      11
           Adversary case no. 20-06025.
      12
           Doc. 355.
      13
           Doc. 385.
      14
           Id., 4.
      15
           Doc. 404.

                                            6


                 Case 20-20219   Doc# 539   Filed 12/01/20   Page 6 of 24
the Interim Chapter 7 Trustee and the Bank, in which, among other things,

there was agreement that the objections to the Bank’s proofs of claim in

Overland Park Hospital, Blue Valley, and Pinnacle Healthcare would be

withdrawn to the extent they included objections outside the scope of the

Adversary Proceeding.16

      Prior to the § 341 meeting of creditors scheduled for September 3, 2020,

three creditors contacted the UST and asked for the election of a Chapter 7

Trustee at the meeting of creditors in two cases: Overland Park Hospital

(requesting creditors Centinel Spine, LLC and Kimberly Phipps17) and Blue

Valley (requesting creditor Collect Rx LLC). On September 3, 2020, the UST

conducted the meetings of creditors and announced that all six cases would be

continued to October 6, 2020. The UST then filed and served on all creditors a

notice of the continued meetings.18 The notice advised that at the continued

meetings, at the request of certain creditors, an election for the person to

serve as Chapter 7 Trustee would be held and that, in order to participate in




      16
           Doc. 426-1.
      17
        The UST reports that Kimberly Phipps requested an election in “Pinnacle
Regional Hospital.” Doc. 495, 4. Ms. Phipps filed a proof of claim in Overland Park
Hospital, but not Boonville Hospital.
      18
           Doc. 472.

                                           7


                Case 20-20219   Doc# 539   Filed 12/01/20   Page 7 of 24
the election, a creditor must file a proof of claim with the bankruptcy court

and attend the meeting, in person or by proxy.

      On October 5, 2020, the Bank filed amended proofs of claim in three

cases, Overland Park Hospital, Blue Valley, and Pinnacle Healthcare. As a

result, in the Overland Park Hospital case the Bank asserts a secured claim

of $5,546,612.22 and an unsecured claim for $26,674,267.95.19 In that case,

the other unsecured creditors hold claims of approximately $6,000,000.20 In

the Blue Valley case, the Bank’s secured claim is $2,476,244.22 and its

unsecured claim is $27,754,096.50.21 In that case, other unsecured creditors

hold claims of approximately $1,500,000.22 The Bank’s claim in Boonville

Hospital, which was not amended,23 is a secured claim for $20,204,324.61.24

      The elections were conducted at the October 6, 2020 continued

meetings. Each of the three requesting creditors stated they continued to




      19
           Case no. 20-20219, claim 57-3.
      20
           Doc. 504, 8.
      21
           Case no. 20-20222, claim 16-3.
      22
           Doc. 504, 8.
      23
         The Bank’s claims in Rojana and Joy’s were not amended. As originally filed,
the Rojana claim is for $8,250,000.00 secured and $6,109,513.56 unsecured and in Joy’s
is for $6,162,000.00 secured and $8,197,513.56 unsecured.
      24
           Case no. 20-20221, claim 27-1.

                                            8


                Case 20-20219    Doc# 539   Filed 12/01/20   Page 8 of 24
request elections. Also, five additional creditors attending the meeting

requested elections, resulting in the inclusion of Boonville Hospital in the

cases where an election was requested. Thus elections were requested in

three of the six jointly administered cases. All of the creditors requesting

elections nominated and voted for Larry Pittman, who had been counsel to

the unsecured creditors’ committee, to serve as Chapter 7 Trustee. The Bank,

by not voting in favor of the election of Mr. Pittman, supported the

appointment of the Interim Trustee, Mr. Overcash, as the Chapter 7 Trustee.

The UST opened the meeting for parties to state objections, which included

the Bank’s contention that Mr. Pittman has a conflict of interest and creditor

Centinel’s contention that the Bank should not have the right to vote because

it is a partially secured creditor and because it may have a materially adverse

interest under § 702(a)(2). Voting then took place by written ballot. The

meetings were adjourned until a date after a determination of who would

serve as Trustee.

      The UST filed his notice of disputed elections on October 19, 2020.25 Its

analysis of the elections makes the following three primary assumptions, each




      25
           Doc. 495.

                                           9


                Case 20-20219   Doc# 539   Filed 12/01/20   Page 9 of 24
of which is being challenged in this proceeding.26 First, that the universe of

claims27 of unsecured creditors, whose claims are used to calculate whether

the 20% quorum requirement is satisfied and whether 20% of qualified

unsecured creditors voted at the election, consists of allowable, undisputed,

fixed, liquidated, non-priority unsecured proofs of claim filed with the Court

before the election. Second, that the Bank filed a claim meeting those criteria

in all cases except Boonville Hospital. Third, that Mr. Pittman appears to be

eligible to serve as Chapter 7 Trustee.

      Applying these criteria, the UST determined that there was no quorum

in Overland Park Hospital and Blue Valley, such that Mr. Overcash, the

Interim Trustee, should be deemed the Trustee. However, the UST found a

quorum present in Boonville Hospital and that the requisite 20% in amount

of the eligible unsecured creditors voted to elect Mr. Pittman as the Chapter 7

Trustee.28


      26
         Additional assumptions relate to specific creditors and are not being
challenged.
      27
         “In the case law, the base amount of eligible claims entitled to vote is often
referred to as the ‘universe of claims.’” 6 Collier on Bankruptcy ¶ 702.03 (Richard Levin
& Henry J. Sommer eds-in-chief, 16th ed 2020).
      28
        The UST conducted elections in all six cases and found that there was not a
quorum in three cases, Pinnacle Healthcare, Rojana, and Joy’s, such that Mr. Overcash
should become the permanent Trustee in these cases. Although Centinel’s motion to
resolve disputed election and the Bank’s reply address these elections, during
argument on the motion, all parties agreed that an election had been requested only

                                           10


             Case 20-20219     Doc# 539     Filed 12/01/20   Page 10 of 24
      Creditor Centinel filed a timely motion for resolution of disputed

election, the matter now before the Court.29 Centinel’s position is that the

Bank’s unsecured claims should not have been considered for purposes of

establishing a quorum or voting, resulting in Mr. Pittman being elected in

Overland Park Hospital, Blue Valley, and Boonville Hospital. First it argues

that the relevant time for determining eligibility is September 3, 2020, the

date originally scheduled for the 341 meeting, before the Bank filed its

amended proofs of claim, rather than October 6, the date the election was

conducted. Next, it argues that the Bank’s claims are disputed and that the

Bank has interests materially adverse to those of other unsecured creditors.

      The Bank responded.30 Its primary argument, which supports its

position that the quorum requirement was not satisfied in any of the cases, is

that the universe for identifying unsecured creditors potentially eligible to


in Overland Park Hospital, Blue Valley, and Boonville Hospital, such that these
elections in the other three related cases should not have been conducted and the
reported results should not be reviewed by the Court.
       The UST also conducted an election in the six cases on a jointly administered
basis and again found there was not a quorum. The Court will not review that election.
Although there was no objection to conducting a joint election, there was not a request
for such an election. Further, Rule 2009(b) provides: “Notwithstanding entry of an
order for joint administration under Rule 1015(b), the creditors of any debtor may elect
a separate trustee for the estate of the debtor as provided in § 702 of the Code, unless
that case is under subchapter V of Chapter 7.”
      29
           Doc. 504.
      30
           Doc. 524.

                                          11


               Case 20-20219   Doc# 539    Filed 12/01/20   Page 11 of 24
establish a quorum and to vote is determined not only by filed proofs of claim,

but by the filed proofs of claim plus the unsecured creditors listed on the

schedules, minus those listed claims superceded by filed proofs of claim. It

also argues that the Bank does not have a materially adverse interest, except

in the Boonville Hospital case, in which it did not assert a right to vote.

Further, it argues that there was not a quorum in any case as of October 6

and that Mr. Pittman is not eligible to serve as a Chapter 7 Trustee because

his law firm has a pending administrative claim.

       Centinel replied.31 It supports the UST’s determination that the

universe of unsecured creditors is those filing unsecured proofs of claim. It

argues that the Bank’s alternative, which relies on the schedules, should be

rejected because the schedules are unreliable in this case. Further, Centinel

submits that Mr. Pitman is not disqualified and, in any event, the law firm

has agreed to withdraw its administrative claim.

III.   Analysis

       The challenge to disputed elections requires the Court to consider

whether the elections of Chapter 7 Trustees in Overland Park Hospital, Blue




       31
            Doc. 528.

                                           12


                Case 20-20219   Doc# 539   Filed 12/01/20   Page 12 of 24
Valley, and Boonville Hospital were properly conducted.32 Centinel submits if

properly conducted, Mr. Pitman would have been elected in Overland Park

Hospital and Blue Valley, in addition to Boonville Hospital, because the Bank

would have not been eligible to vote its unsecured claims, resulting in the

remaining general unsecured creditors controlling the election outcomes. The

Bank contends when the universe of potential voting creditors is properly

defined, there was not a quorum in any case. The relevant issues are: (1) On

what date should the universe of voters be determined; (2) how is the

universe of voters defined; (3) does the Bank have a disqualifying adverse

interest in Overland Park Hospital or Blue Valley; and (4) is Mr. Pittman

disqualified.

      A.    Voter eligibility is determined as of the date the elections
            were held.

      Centinel argues that voter eligibility should be determined based upon

the proofs of claim filed as of the date of the initial meeting of creditors,

rather than the date the elections were held. Under this standard, since as of

the earlier date the Bank had not filed its amended proofs of claim in

Overland Park Hospital and Blue Valley, which amended claims stated




      32
        As stated above, there was no request for elections in Pinnacle Healthcare,
Rojana, or Joy’s, so there was no reason for the UST to report these results.

                                         13


            Case 20-20219     Doc# 539   Filed 12/01/20   Page 13 of 24
liquidated unsecured claims, the Bank’s claims would be excluded from

consideration.

      Centinel provides no authority to support its position. The limited

authority which exists supports the UST’s selection of the date the elections

were held. Rule 2003 provides that “a creditor is entitled to vote at a meeting,

if, at or before the meeting, the creditor has filed a proof of claim or writing

setting forth facts evidencing a right to vote.” When rejecting post election

efforts to establish a right to vote of disputed claims, a court has stated,

“[T]he proper time to compute the universe of voting creditors is at the time of

an election.”33

      B.     The universe of eligible claims includes only those
             allowable, undisputed, fixed, liquidated, non-priority
             unsecured proofs of claim filed with the Court before the
             election.

      Neither § 702 nor the Rules provides a clear method for calculating the

universe of claims that are “allowable, undisputed, fixed, liquidated, and

unsecured” entitled to a Chapter 7 distribution under the stated code

sections. The UST limited the universe to filed proofs of claims, and Centinel

supports this position. The Bank contends that the universe of claims should



      33
        In re Aspen Marine Group, Inc., 189 B.R. 859, 863 (Bankr. S.D. Fla. 1995); see
In re San Diego Symphony Orchestra Ass’n, 201 B.R. 978, 982-83 (Bankr. S.D. Cal.
1996).

                                         14


             Case 20-20219    Doc# 539    Filed 12/01/20   Page 14 of 24
not include only filed proofs of claim but also those unsecured creditors listed

on the schedules whose claims have not been replaced by filed proofs of claim.

      There is no precedent in the Tenth Circuit, and other courts do not

agree on how to proceed.34 Generally, there are three approaches. First, some

courts hold that the debtor’s schedules control the universe of claims eligible

to vote.35 Second, other courts hold that the universe is determined solely by

reference to filed proofs of claim.36 Third, many courts define the universe by

reference to the debtor’s schedules and proofs of claim. For example, in TBR

USA,37 a case that had been converted from Chapter 11 to Chapter 7, the

court held that the universe of creditors entitled to vote is limited to: (1)

creditors who have filed unsecured claims which have neither been objected

to prior to the time of the election and are not insufficient on their face; and

(2) creditors who are excused from the requirement to file a proof of claim in

the Chapter 11 case under Rule 3003(b)(1) because the claim was scheduled

and not listed as disputed, contingent, or unliquidated.




      34
           6 Collier on Bankruptcy ¶702.03[1].
      35
         See In re Lindell Drop Forge Co., 111 B.R. 137, 145 (Bankr. W.D. Mich. 1990)
(collecting cases).
      36
           In re Lake States Commodities, Inc., 173 B.R. 642, 649 (Bankr. N.D. Ill. 1994).
      37
           In re TBR USA, Inc., 429 B.R. 599, 616-617 (Bankr. N.D. Ind. 2010).

                                             15


               Case 20-20219     Doc# 539    Filed 12/01/20   Page 15 of 24
      Both the first and third of the foregoing alternatives assume that the

debtor’s schedules are reliable. That assumption makes these alternatives

inappropriate in the current cases.38 The relevant schedules were prepared by

the Chapter 11 Trustee and state they were “organized by the Trustee based

upon information provided by the Debtors.”39 This statement alone evidences

their unreliability. Contrary to usual practice, they were not filed under oath

by Debtors. Further, throughout the early stages of these cases before the

appointment of the Chapter 11 Trustee, the Court observed that Debtors were

not properly concerned with participating in the bankruptcy proceedings. It

therefore concludes that Debtors would not have been concerned about the

accuracy of the information provided to the Chapter 11 Trustee.

      Further, the filed schedules also state that “[m]uch of the information

provided [by the Debtors to the Trustee] was done on an a consolidated basis

with the other related Health Care Debtors.”40 In other words, information

was not accurately separated as to Debtor. This defect is vividly illustrated by

Centinel’s analysis of the Boonville Hospital scheduled unsecured claims


       See In re Barkany, 542 B.R. 662, 684 (Bankr. E.D.N.Y. 2015) (noting it had not
      38

adopted any of the three approaches, but finding that under the circumstances of the
case would it rely exclusively on the proofs of claim because it could not rely on the
accuracy of the debtor’s schedules).
      39
           Dec. 157, 1.
      40
           Id.

                                            16


                 Case 20-20219   Doc# 539   Filed 12/01/20   Page 16 of 24
showing that a significant number of creditors listed in the Boonville Hospital

schedules, whose claims the Court has calculated to be scheduled in the

approximate amount of $2,300,000, actually filed proofs of claims in one or

more related cases, but not in Boonville. In addition, reliance on the proofs of

claim in these cases in reasonable because, as observed by the UST, creditors

were active in filing proofs of claim before the conversion to Chapter 7.

      The Court therefore concludes that the universe of unsecured claims

potentially eligible to be included in the calculation of the quorum and to cast

votes was correctly determined to be those unsecured creditors who had filed

“allowable, undisputed, fixed, liquidated, and unsecured” claims prior to the

election.

      C.    The Bank is not disqualified from voting in the Overland
            Park Hospital or the Blue Valley cases.

      Centinel argues that the Bank is disqualified from voting in the

Overland Park Hospital and Blue Valley cases because its claims are disputed

and because the Bank has interests materially adverse to the other general

unsecured creditors. The Bank agrees that it has a materially adverse

interest in Boonville Hospital and does not argue it is eligible for purposes of

quorum calculation or voting in that case.




                                        17


            Case 20-20219    Doc# 539   Filed 12/01/20   Page 17 of 24
               1.      The Bank’s claims are not disputed.

      Centinel’s motion argues that the Bank’s claims on Overland Park

Hospital and Blue Valley are disputed based upon: (1) the Adversary

Proceeding; and (2) the unsecured creditors’ committee’s filing of an objection

to the Bank’s initial proofs of claims.41

      There is close to no authority on what constitutes a disputed claim for

purposes of voting. In dicta, the TBR court states “[if an objection to a claim

has been filed, that claim cannot be counted among the ¶ 702(a)(1) claims.”42

The Collier treatise quotes the foregoing from TBR as a black letter position

of law, but the Norton treatise takes a more nuanced approach, which this

Court prefers, stating:

               Claims that are disputed are not counted, but the
               statute gives no guidance whether a mere objection to
               a proof of claim or writing suffices to render the claim
               disputed. Courts are likely to borrow from the well-
               developed case law surrounding the similar language in
               Code ¶ 303 (involuntary petitions), meaning that an
               affirmative showing will probably have to be made by
               the objecting creditor that the dispute is bona fide.43




      41
           Doc. 355.
      42
           In re TBR USA, Inc., 429 B.R. at 611.
      43
         4 William L. Norton and William L. Norton III, Norton Bankruptcy Law &
Practice § 77:8 (Thompson Reuters 2020).

                                           18


               Case 20-20219    Doc# 539    Filed 12/01/20   Page 18 of 24
The Tenth Circuit has adopted the following standard under § 303: “We

choose to adopt the standard propounded by the Seventh Circuit as to what

constitutes a bona fide dispute: ‘the bankruptcy court must determine

whether there is an objective basis for either a factual or a legal dispute as to

the validity of debt.’”44

      Under this standard, the Bank’s claims are not disputed for purposes of

§ 702(a)(1). The Adversary Proceeding primarily challenges guaranties and

security documents executed by Boonville Hospital and seeks determination

of whether deeds of trust and mortgages executed by Joy’s and Rojana extend

to certain debts. In a single paragraph count, with no factual detail, the

Adversary Complaint also challenges the effectiveness of Debtors’ attempted

assignments of bank accounts at institutions other than the Bank as

additional security apparently by all debtors, including Overland Park

Hospital and Blue Valley. But based upon references to monthly operating

reports, the Bank has convincingly demonstrated that the balances in these

accounts were $500 on the date of filing, a de minimus amount compared with

the amount of the Bank’s claims. Further, the Bank has stated it does not

intend to pursue the assignments. The Court therefore finds that the Bank’s



      44
         Bartmann v. Maverick Tube Corp., 853 F.2d 1540, 1543–44 (10th Cir. 1988)
(quoting In re Busick, 831 F.2d 745, 750 (7th Cir. 1987))

                                        19


             Case 20-20219   Doc# 539   Filed 12/01/20   Page 19 of 24
claims are not disputed based upon the allegations of the Adversary

Proceedings.

      Likewise, the Bank’s claims are not disputed for purposes of § 702(a)(1)

based upon the unsecured creditors’ committee’s objection to claims. As stated

above, in addition to incorporation of the claims of the Adversary Proceeding,

the claims objections alleged a discrepancy in the principal amount of a note

and the amount claimed to be owed and also reserved the right to supplement

the objection. The claim objection was simply a protective filing to be certain

that the right to object was not lost. But even these vague objections were

withdrawn when the objection to the proofs of claim was partially withdrawn

by agreement between the Bank and the Interim Chapter 7 Trustee.45 After

that, the Bank filed amended proofs of claims in both the Overland Park

Hospital and Blue Valley cases. As of the date of the election, there were no

pending objections to the Bank’s claims, except those allowed in the

Adversary Proceeding.




      45
         Centinel suggests that the stipulation between the Bank and the Chapter 7
Interim Trustee partially withdrawing the objection to the proof of claim is suspect for
lack of notice and opportunity to be heard. The Court is satisfied that this is a red
herring. The motion to approve the stipulation was served on creditors, and a copy of
the proposed order was attached. Further, even if the objection were not withdrawn,
it did not create a bona fide dispute as to the validity of the Bank’s claims.

                                          20


             Case 20-20219     Doc# 539    Filed 12/01/20   Page 20 of 24
               2.    The Bank does not have a materially adverse
                     interest.

      The second basis pressed by Centinel for disqualification of the Bank’s

claims is the argument that the Bank has interests that are materially

adverse to the unsecured creditors. The Collier treatise states:

               The Code does not contain a definition of the phrase
               “interest materially adverse” as used in section
               702(a)(2). Broadly speaking, a creditor’s interest is
               materially adverse if, at the time of the election, it has
               “the prospective ability to enhance its recovery at the
               estate’s expense.” The date for determining whether a
               creditor holds a material adverse interest is the date of
               the election. In determining whether an interest is
               “materially adverse,” a balancing of various factors is
               required, and the analysis is conducted on a
               case-by-case basis. These factors include the nature and
               size of the adverse interest and the degree to which it is
               adverse. . . . Parties challenging a creditor’s eligibility
               to vote must interpose an objection that rises above
               “mere suspicion.”46

      The Court finds that the Adversary Complaint allegations in the

Overland Park Hospital and Blue Valley cases do not give rise to

disqualifying materially adverse interests. As analyzed above, the Adversary

Complaint does not challenge the Bank’s security interests in assets of these

Debtors, except with to the perfection of an interest in accounts held at




      46
           6 Collier on Bankruptcy ¶ 702.03.

                                           21


               Case 20-20219    Doc# 539    Filed 12/01/20   Page 21 of 24
institutions other than the Bank. But the Bank is not pursuing this possible

collateral and the allegations relate at best to a de minimus amount.

IV.   Mr. Pittman is not disqualified from serving as Chapter 7
      Trustee

      The Bank argues that Mr. Pittman is disqualified from serving as

Chapter 7 Trustee because he is not disinterested. The allegation focuses on

the fact that Mr. Pittman is a shareholder in a law firm which has asserted

an administrative claim against Debtors in the amount of $27,654.37 for fees

during the Chapter 11 case.47 The UST rejected this objection, noting that

under § 321(a), a person is eligible to serve as trustee in a Chapter 7 case if

the individual is competent to perform the duties of trustee and reside or has

an office in the judicial district within which the case is pending, or in any

judicial district adjacent to such district. Unlike § 327, employment of

professional persons, § 321 does not require that the trustee be disinterested.

Nevertheless, counsel for Mr. Pittman’s law firm has affirmed on the record

that it will waive any unpaid Chapter 11 administrative expense claim.

V.    Conclusion

      For the foregoing reasons, the Court finds that the UST election results

should be confirmed. Eligibility of unsecured creditors to have their claims



      47
           Doc. 433.

                                          22


               Case 20-20219   Doc# 539   Filed 12/01/20   Page 22 of 24
included in the quorum calculations and counted in the elections of the

Chapter 7 Trustee was correctly determined as of the election date. The

universe of potentially qualified unsecured creditors was correctly limited to

those filing allowable, undisputed, fixed, and liquidated proofs of claim as of

the election date, and should not be expanded to include claims included on

Debtors’ schedules for which proofs of claim were not filed. The Bank was not

disqualified from voting its claims in the Overland Park Hospital and Blue

Valley cases because its claims were not disputed for purposes of § 702(a)(1)

and it did not have an interest materially adverse to the other unsecured

creditors under § 702(a)(2). Accordingly, as to the Overland Park Hospital

and Blue Valley cases, the Bank’s unsecured claims were correctly included

such that there was not a quorum for the election of a Chapter 7 Trustee, and

the Interim Chapter 7 Trustee, James Overcash, should serve as Chapter 7

Trustee. As to the Boonville Hospital case, the UST correctly limited the

universe of claims to filed proofs of claim. Accordingly, since the Bank did not

participate because it agreed that it has a materially adverse interest because

of the allegations of the Adversary Complaint, there was a quorum and Larry

Pittman was duly elected as Chapter 7 Trustee by the unanimous vote of the

qualified voters. Larry Pittman is not disqualified from serving as Chapter 7

Trustee.


                                        23


            Case 20-20219    Doc# 539   Filed 12/01/20   Page 23 of 24
      The foregoing constitute Findings of Fact and Conclusions of Law under

Rules 7052 and 9014(c) of the Federal Rules of Bankruptcy Procedure which

make Rule 52(a) of the Federal Rules of Civil Procedure applicable to this

matter. The judgment based on this ruling stated above will become effective

when it is entered on the docket for this case, as provided by Federal Rule of

Bankruptcy Procedure 9021.

      It is so ordered.

                                ###




                                       24


            Case 20-20219   Doc# 539   Filed 12/01/20   Page 24 of 24
